DETAILED ACTION
This Office action is regarding Applicant's claims filed 12 October 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 12 October 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 19 and 20, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 19 and 20 of:
“a presentation unit that gives an importance level to shared information, which is information shared in a group including a plurality of users, and presents the shared information, the importance level becoming higher as an access frequency of the shared information becomes higher; and 
a correction unit that, when the plurality of users in the group are changed and the presentation unit gives the importance level to the shared information, determines a user who has left or joined the group as a reserved user and corrects an access frequency of the shared information by the reserved user to a value calculated using a method different from a method used for the other users”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/4/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161